DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oren et al. (8,668,430) in view of Westover et al. (9,969,553) and Smith (3,897,868).
Oren et al. (8,668,430) disclose(s):
conveying system, figure(s) 9;
frac proppant, column(s) 1, line(s) 55, et seq.;
a target location at a well site, column(s) 2, line(s) 30, et seq.;
at least one hopper 110-116;
hopper sliding gates, abstract;
conveyor assembly 120;
conveyor belt(s), column(s) 5, line(s) 44;
blender, column(s) 6, last two paragraphs;
control device, column(s) 9, first full paragraph & column(s) 13, second full paragraph, inter alia.    
	Oren et al. (8,668,430) is/are silent on control particulars.  Oren et al. (8,668,430) lack(s) moisture sensors in the hoppers used to control delivery to the conveyor belt(s).  Oren et al. (8,668,430) lack(s) a load sensor sensing the entire load of the conveyor belt(s) in controlling blender feed.  
	Westover et al. (9,969,553) teach(es) a moisture sensor in the hopper used to control delivery of frac proppant to the conveyor belt(s).  Please see: column(s) 1, line(s) 37; column(s) 7, line(s) 24; column(s) 7, last full paragraph; & column(s) 19, last full paragraph.
	Smith (3,897,868) teach(es) a load sensor, 62 & 74, sensing the entire load of the conveyor belt(s) in controlling bulk material(s) feed to a discharge container.  Note that Smith (3,897,868) regulates delivery to the container via controlling delivery to the belt(s).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Oren et al. (8,668,430) to provide/substitute moisture & load sensors in order to limit potential clogging in the loading process as taught by Westover et al. (9,969,553) and Smith (3,897,868).  
	With regard to claim(s) 5, a method reciting routine use of an apparatus is obvious in view of a reference(s) that disclose(s) all the structural feature(s) and/or limitation(s) recited in the method.  

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oren et al. (8,668,430) in view of Westover et al. (9,969,553) and Smith (3,897,868) as applied to claims 1-2 & 5 above, and further in view of Hughes et al. (10,625,654).
	With regard to claim(s) 3-4 & 6-7, Oren et al. (8,668,430) is/are silent on a control device which transmits an alert signal for operational parameters outside desired operating ranges; a particularly common feature(s).  Hughes et al. (10,625,654) explicitly teach(es) providing an alert signal for operational parameters outside desired operating ranges in a hopper/conveyor system conveying frac proppant to a blender.  Please see the abstract & column(s) 11, last full paragraph.  
	With regard to the recited water content bounds, as the applicant has failed to show criticality or unexpected results, these operating conditions are considered to be a matter of design choice.  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Oren et al. (8,668,430) in view of Westover et al. (9,969,553) and Smith (3,897,868) to provide/substitute an an alert signal in order to make an operator more responsive to operations as taught by Hughes et al. (10,625,654).  

	Conclusion
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on (571)272-7805.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3653